Per Curiam:
The doctrine contended for on the part of the plaintiff in error cannot be sustained. It contracted for tbe operation of a part of its road by borse power, and under tbis contract asks to be relieved from all responsibility for tbe negligent acts of its contractor. We cannot agree with a proposition of tbis kind, for tbe principle, if established, might be tbe means of relieving tbe company from all its charter duties, so far, at least, as concerns the public safety. Tbe mere question of the power by which its cars are to be moved is of no consequence. If it can contract for borse power, so may it for steam; and it follows that it might relieve itself of all responsibility by contract with its engineers and conductors for tbe running of its locomotives and trains.
It needs no argument to show that a railroad company cannot escape its charter obligations by a quibble such as tbis.
The judgment is affirmed.